IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 February 12, 2009
                                No. 08-50392
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TRINI LOPEZ ESPINOZA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:07-CR-16-1


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Trini Lopez Espinoza was convicted of conspiracy to distribute at least five
kilograms of cocaine. He was sentenced to life in prison and a five-year term of
supervised release.
      The district court’s calculation of the applicable advisory guidelines
sentencing range was based on its determination that Espinoza had a base
offense level of 38. That base offense level was chosen based on the district



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-50392

court’s finding that, for purposes of U.S.S.G. § 2D1.1, Espinoza was accountable
for more than 150 kilograms of cocaine.
      Espinoza argues on appeal that the district court’s drug quantity
determination was clearly erroneous. He maintains that the district court relied
on information from witness Gabriel Hernandez that was materially untrue.
Even if we discount the portion of Hernandez’s testimony that is contested by
Espinoza, the district court’s factual finding that Espinoza was accountable for
more than 150 kilograms of cocaine is plausible in light of the whole record. See
United States v. Cisneros-Gutierrez, 523 F.3d 751, 764 (5th Cir. 2008).
Accordingly, that finding is not clearly erroneous. Id.
      AFFIRMED.




                                       2